Citation Nr: 0420909	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  04-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected malaria.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which (a) affirmed a previous 
denial of a compensable evaluation for service-connected 
malaria; (b) denied service connection for weak spells, 
yellow skin, and heart surgery, claimed as secondary to 
malaria; and (c) determined that new and material evidence 
was not submitted to reopen a previously denied claim of 
service connection for bilateral sensorineural hearing loss.  
Appeal to the Board was perfected only as to the issue of the 
heart condition claimed as secondary to malaria.

The record indicates that the veteran cancelled a 
videoconference hearing scheduled to be held in June 2004, 
before an Acting Veterans Law Judge of the Board.  

On July 22, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

On a different matter, in the application for VA benefits 
received in October 2002, the veteran indicated his belief of 
entitlement to disability pension benefits.  This matter 
apparently has not been addressed by the RO.  Accordingly, it 
is referred to the RO for appropriate action. 


FINDING OF FACT

There is no medical evidence showing an etiological 
relationship between the veteran's claimed heart problems and 
service-connected malaria.




CONCLUSION OF LAW

The veteran's cardiovascular problems, claimed as heart 
surgery due to service-connected malaria, are not proximately 
due to, or the consequence of, malaria.    38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        
  
In the present case, the Board finds that the RO has 
satisfied its VCAA obligations.  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's November 2002 letter, sent before the 
rating decision giving rise to this appeal, as to what VA's 
and veteran's respective responsibilities are in claim 
development, what VA's specific duties are, what evidence and 
information are needed to establish entitlement to the 
claimed benefits, what has been completed to date, and what 
specific information and evidence are needed.  In addition, 
the RO sent the veteran another letter in July 2003 
discussing the status of the claim, and reminding him that 
additional, specific information and evidence are needed to 
substantiate the claim.  Although the RO subsequently sent 
the veteran another letter in December 2003 advising him that 
the July 2003 letter contained errors with respect to what 
issues are on appeal, the July 2003 letter and December 2003 
letters did in fact state that additional information and 
evidence are needed.  Further, through the rating decision 
and the Statement of the Case (SOC), the veteran had notice 
of what evidence and information are needed to establish 
entitlement to the benefits claimed.  It is also noted that 
the SOC provided statutes and regulations pertaining to the 
veteran's and VA's respective responsibilities in claim 
development.  Nothing in the record suggests that the veteran 
takes exception to any VA action or inaction concerning 
compliance with duty-to-notify provisions.  

Further, while the November 2002 letter did not specifically 
ask the veteran to provide "any" or "all" evidence 
pertinent to the claim, the Board finds that, at most, this 
technical defect amounts to harmless error in this case.  
Here, as noted above, the veteran submitted a layperson 
statement and his own personal statements in support of the 
claim after the November 2002 VCAA letter was sent to him.  
By the time the veteran was sent the December 2003 claim 
status letter, the claim had been developed substantially - 
the veteran had had VA compensation and pension examinations; 
VA medical records had been obtained and associated with the 
claims folder; and the veteran had been asked to provide 
information about relevant private medical treatment.  
Essentially, as to notice, what the VCAA requires is 
notification of VCAA requirements before the initial rating 
decision.  This notice was provided timely.  The RO provided 
additional notification of the claim status and additional 
evidence needed in July 2003 and December 2003 over and above 
the initial, required notice sent in November 2002.   

As for the duty to assist, it is noted that the RO obtained 
relevant records, including VA medical center (VAMC) records, 
a layperson statement, and VA examination records, and 
associated them with the claims folder.  The veteran had an 
opportunity to provide testimony in a videoconference 
hearing, but declined to exercise his right to do so.  
  
Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Also, service connection is granted for a disease diagnosed 
after discharge when the evidence establishes incurrence in 
service.  38 C.F.R. § 3.303(d) (2003).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection for certain chronic diseases, including 
various cardiovascular diseases (to include endocarditis, 
arteriosclerosis, cardiovascular-renal conditions such as 
hypertension, and myocarditis), will be rebuttably presumed 
if they are manifested to a compensable degree (10 percent) 
within one year after active service even without medical 
evidence of their incurrence in service.  These presumptive 
service connection provisions are available to peacetime and 
wartime veterans alike, and irrespective of combat status.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

This claim is based upon an allegation that a heart condition 
is the product of service-connected malaria (secondary 
service connection theory).  Under 38 C.F.R. § 3.310(a) 
(2003), service connection is granted for disability 
proximately due to, or the result of, a service-connected 
disability.  Secondary service connection essentially means 
that a service-connected disability aggravates another 
condition.  When aggravation of a veteran's non-service-
connected condition is proximately due to, or the result of, 
a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

III.  Evidence

As documented in numerous statements submitted in support of 
his claim, the veteran essentially maintains that he has a 
heart condition that is the direct result of malaria, for 
which service connection has been in effect since discharge 
from active duty.  See October 1945 rating decision.  The 
veteran's service medical records do show a diagnosis of 
malaria.  However, they do not show complaints of, or 
treatment for, a cardiovascular-renal problem, or heart 
disease; nor is it alleged that such a problem had its onset 
in service.    

As documented in June 2003 VAMC records, the veteran reported 
prior medical history indicative of significant heart 
problems, which included mitral valve surgery in 1992, 
myocardial infarction status post coronary artery bypass 
graft in 1997, and pacemaker implantation surgery in 2002.  
Other June 2003 VAMC records show an assessment of 
hypercholesterolemia and renal failure, and a doctor's 
notation that the veteran has not adhered to a healthy, low 
fat-low cholesterol diet.        

A September 2003 VA medical examination report concerning 
service-connected malaria provides that, at the time of the 
examination, there was no clinical evidence to support a 
conclusion of active malaria.  The veteran's heart rate and 
rhythm was noted to be normal.  Another September 2003 VA 
medical examination report, specifically concerning the 
secondary service connection issue, provides that the 
examining physician had reviewed the veteran's claims folder 
and had consulted a specialist on infectious diseases on a 
possible relationship between malaria and cardiovascular 
problems (specified as mitral valve disease and atrial 
fibrillation).  The examiner concluded that neither 
cardiovascular condition is related to history of malaria.       

Finally, a layperson statement was submitted in early 2003 by 
Mr. N. F. T., who had served on active duty with the veteran.  
Mr. N. F. T. stated his recollection that the veteran was 
hospitalized for malaria while stationed in Italy during 
World War II between April and September 1944.


IV.  Analysis

First, the Board acknowledges the layperson statement 
submitted by Mr. N. F. T., who stated his knowledge that the 
veteran was treated for malaria during active duty.  While 
the Board finds this statement credible, whether or not the 
veteran contracted malaria in active service is not at issue 
here, as service connection for malaria is in effect.  The 
crux of the inquiry for the Board is whether service-
connected malaria caused the cardiovascular problems now 
claimed.  Accordingly, the layperson statement does not add 
probative evidence on the secondary service connection issue 
on appeal.  

Moreover, to the extent that the layperson statement might 
have been proffered to establish medical causation (either 
secondary or primary) on the claimed heart condition, again, 
it is not probative because while laypersons are qualified to 
describe their knowledge of observed symptoms or diagnosed 
medical conditions in and after service, they are not 
qualified to opine on an etiological, or causal, relationship 
between an in-service injury and current disorder or disease.  
As stated above, the Board requires such medical evidence in 
a secondary service connection claim.  The law is clear that, 
although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
etiology (medical causation).  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  For the same reasons, the 
veteran's own statements, without support from a qualified 
medical professional, that malaria is the cause of his 
cardiovascular problems, are not probative on the secondary 
service connection issue.       

As for medical evidence of record, the record suggests that 
the veteran had been treated by private physicians for 
various heart problems (these records presumably would 
include operation reports).  The veteran apparently was 
requested to provide information about these treating 
physicians for the purposes of VA assistance in claim 
development; however, the veteran reportedly did not provide 
such information, or supply the medical records himself.  See 
Statement of the Case.  Even if such private medical records 
had been obtained and included in the claims folder, such 
records likely would not had added evidence directly on the 
secondary service connection issue before the Board given the 
key facts presented in the record, namely, a negative VA 
medical opinion resulting from a consultation with an 
infectious diseases specialist on possible secondary service 
connection.  (In passing, the Board notes that, as the 
records do not show a diagnosis of a heart disorder or 
disease within one year after discharge from service, 
presumptive service connection is not permissible; nor has 
the veteran alleged entitlement to presumptive service 
connection.)         

With no medical opinion or other medical evidence 
establishing a causal link between service-connected malaria 
and the claimed cardiovascular condition, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  Accordingly, the benefit-of-reasonable-doubt rule 
is not for application (see 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003)), and the claim must be 
denied.  


ORDER

Service connection for a heart condition, claimed as 
secondary to service-connected malaria, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



